Citation Nr: 1118011	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) with bulging annulus at L4-S1.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1993 and from February 2003 to December 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of May and December 2005 by a Department of Veterans Affairs (VA) Regional Office (RO).

Evidence of record reflects that the Veteran has not worked since discharge from service.  His inability to work was attributed at least in part to his service-connected disabilities and he has also been described as totally and permanently disabled.  See June 2005 and January 2007 psychiatric reports from L. Escabi, M.D.; November 2009 VA mental health treatment note.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployment (TDIU) is referred for any appropriate action.

The Veteran was also awarded service connection for depressive disorder in September 2006.  The RO evaluated the Veteran's psychiatric disability as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective June 8, 2006.  A subsequent rating decision dated April 2010 increased the Veteran's disability evaluation to 50 percent under Diagnostic Code 9434, effective June 8, 2006.  The Board construes the statement made by the Veteran in a December 2010 report of contact to be an informal claim for an increased rating for his service-connected depressive disorder.  Thus, this issue is referred for any appropriate action.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

As discussed above, the issues of (1) entitlement to an initial evaluation in excess of 20 percent for DDD with bulging annulus at L4-S1; and (2) entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal are before the Board for appellate review.  In a statement dated in September 2010, the Veteran requested a Travel Board hearing.  To date, however, the Veteran has not been scheduled for his requested hearing in connection with these claims, nor has he withdrawn his hearing request.  Therefore, a remand is required to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


